DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 03, 2022 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Okamoto et al. [US 20150033886 A1] teaches the present invention provides a small-sized driving apparatus capable of adjusting a position of a member to be driven with high accuracy. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of adjusting a first element of a lithography apparatus relative to a second element of the lithography apparatus via a tunable spacer arranged between the first and second elements as claimed, more specifically, the method comprising steps of a) removing at least a portion of a weight of the first element from the tunable spacer; b) while the weight of the first element is at least partially removed from the tunable spacer, adjusting a height of the tunable spacer so that the tunable spacer has an adjusted height; and c) while the tunable spacer has the adjusted height, putting the weight of the first element on the tunable spacer to adjust the first element relative to the second element, wherein: before a) while the weight of the first element is on the tunable spacer, the first element has a first location: after c) while the weight of the first element is on the tunable spacer, the first
element has a second location: and the second location of the first element is different from the first location of the first element, as required by claim 1.
	Claims 1-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882